Citation Nr: 1130070	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative changes of the cervical spine, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from September 1961 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for the service-connected degenerative changes of the cervical spine.  In May 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he should be entitled to a rating in excess of 30 percent for his service-connected cervical disability.  In May 2011, the Veteran and his wife testified that his service-connected cervical spine disability had significantly worsened since his last VA examination, including that his range of cervical motion was very limited due to pain.  The record reflects he last underwent a VA examination in 2007 to assess the severity of his service-connected cervical disability.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran, and requires a medical examination when such examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); See Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the above, the Board finds that further VA examination of the Veteran is required in order to properly decide this appeal.  In scheduling the VA examination, the Board notes that in a Report of General Information (VA Form 21-0820) dated in May 2011, the Veteran requested that if another VA examination was to be scheduled, that it be at the Tuskegee VA Medical Center (VAMC) rather than the Atlanta VAMC.  He indicated the Atlanta VAMC was much further from his home, and that the drive and pain was too much for him.  

The Board also notes that at the hearing, the Veteran testified that his healthcare provider at Fort Benning had increased his pain medication.  The record reflects that the Veteran has received treatment for his cervical disability at the Fort Benning medical center (Martin Army Hospital), however, of record are treatment records from that facility dated from 1998 through 2006 only.  Thus, on remand, an attempt should be made to obtain any recent pertinent treatment records from the Martin Army Hospital, or any other facility from which he received treatment.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any additional information pertaining to any treatment he may have received for his service-connected cervical disability since 2006.

2. With any assistance needed from the Veteran, obtain complete and current treatment records, from any named treatment sources, to specifically include Martin Army Hospital at Fort Benning, pertaining to treatment for his cervical disability, dated from 2006 to the present.  A negative reply should be requested from any facility contacted in this regard.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected cervical spine disability.  To the extent possible, per the Veteran's request, this examination should be scheduled at the Tuskegee VAMC, rather than the Atlanta VAMC.  The claims folder should be made available for review of pertinent documents therein in connection with the examination and the examiner is requested to note such review was accomplished.  All indicated tests and studies should be performed, including range of motion measurements and specific notation of the point at which, if any, motion is painful.  An opinion should be provided regarding whether the Veteran's cervical pain significantly limits functional ability during flare-ups or with extended use.  The examiner also should indicate whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state.

4. Once the above-requested development has been completed, the Veteran's claim must be readjudicated.  If the claim remains denied, he and his representative must be provided with an appropriate supplemental statement of the case, as well as an opportunity to respond.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

